Title: Robert Hunter’s Bill to Thomas Jefferson for Food, [13 September 1815]
From: Hunter, Robert
To: Jefferson, Thomas


            
              13 Sept. 1815
            
            
              
                Mr Jefferson—
                Dr
              
              
                Breakfast
                2.0
              
              
                3 Servants Do
                4.6
              
              
                5 Horses 1/–
                5.0
              
              
                
                £0.11.6
              
            
          